Citation Nr: 1805702	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  09-04 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of an injury to the mouth and teeth.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from December 1964 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA Regional Office (RO) in Atlanta, Georgia. 

In September 2012, the Board reopened the claim and then remanded for further development. The claim was again remanded for further development in March 2015 and February 2016.


FINDING OF FACT

The Veteran does not have a dental disorder for which compensation can be authorized.


CONCLUSION OF LAW

The criteria for establishing service connection for a dental disability for VA compensation purposes have not been met. 38 U.S.C. §§ 1131, 1712, 5107 (2012); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to service connection for residuals of an injury to the mouth and teeth, which he contends were sustained during a motor vehicle accident while on active duty. 

Service connection may be awarded for dental conditions such as missing or defective teeth due to dental trauma or bone loss in service. The law and regulations also provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are considered non-disabling conditions and may be considered service-connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment. See 38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161; see also Woodson v. Brown, 8 Vet. App. 352, 354 (1995). The term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's active service. See 38 C.F.R. § 3.306(b)(1) (2017); VAOGCPREC 5-97.

Dental disabilities which may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150. These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease. 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

To establish entitlement to service connection for a dental disability, the veteran must have sustained a combat wound or other in-service trauma. 38 U.S.C. § 1712; 38 C.F.R. § 3.381(b). The significance of finding that a dental condition is due to in-service trauma is that a veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment. 38 C.F.R. § 17.161(c).

Review of the service dental treatment records reflect that the Veteran received a "blow" to teeth 8 and 25 in February 1968.

The Veteran was afforded a VA examination in October 2012. At that time, the examiner identified the missing teeth that the Veteran had and noted he had a very poor upper removal partial denture which he kept him from being able to eat properly. The examiner indicated that there was loss of teeth due to trauma or disease, but noted the masticatory surfaces could be restored by suitable prosthesis. The examiner further noted the Veteran did not have anatomical loss or bony injury of the mandible or maxilla. The examiner noted the Veteran reported he had trauma in the service and only years later had the affected teeth removed. He further noted the claims file showed that the Veteran was not service connected for teeth dental injury and thus believed the treatment he received after his accident must have been considered definitive by the military. The examiner then opined that since he did not have service connection for teeth 7, 8, 9,10 and 22, 23, 24, 25, it was less likely than not that the loss of teeth was service connected resulting from trauma to the mouth.

In a June 2015 VA examination opinion report, the examiner indicated that scant dental documentation existed to allow a complete evaluation of the Veteran's dental status while on active duty. However, a record for February of 1968 refers to "loosened teeth" and a "lip laceration" which implies trauma to the face. These teeth were treated definitively by the Army dental personnel. The examiner noted that the Veteran was not service connected for the teeth in question (#7, 8, 9, 10, 22, 23, 24, and 25). He further indicated that no dental records apparently existed to allow for evaluation of the dentition past 1968. He stated that it appeared the Veteran apparently served the rest of his military career with the teeth in functional and comfortable condition; therefore, it was less likely than not that any disability of the mouth or teeth present during the pendency of this claim originated during active service or was etiologically related to the Veteran's active service. 

The examiner then stated that the Veteran was seen by medical personnel in February 1968 for care following facial trauma that resulted in a lip laceration and loosened teeth. The Veteran was referred to the dental clinic and upon examination providers noted the Veteran received a "blow." Multiple teeth were treated via apparently endodontic therapy. The examiner noted that no further dental records were available for review to indicate breakdown, further damage, or need for replacement care. Therefore, the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. 

In an August 2016 VA examination opinion report, the examiner opined that it was at least as likely as not the disability of the mouth or teeth presented during the pendency of the claim originated during active service or was otherwise etiologically related to the Veteran's active service. The opinion was based on evidence in the service treatment records that showed treatment in February 1968 for loosened anterior teeth, observation for head injury, and suture of laceration due to trip, as well as a received blow to teeth 8 ad 25.

The Veteran was afforded another VA examination in September 2016. The examiner noted the Veteran did not have any anatomical loss or bony injury of the mandible, maxilla, of any teeth other than that due to the loss of the alveolar process as a result of periodontal disease, or of the mouth, lips, or tongue. He was also never diagnosed with osteomyelitis or osteoradionecrosis of the mandible. He did not have a benign or malignant neoplasm or metastases or have any scars. Panographic dental X-ray showed results within normal limits. The examiner noted there was loss of teeth due to normal extraction. The missing teeth were replaced with dental prostheses. 

Missing teeth may be service-connected under 38 C.F.R. § 4.150, Code 9913 ("loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity"). However, the Note immediately following states, "These ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling." The evidence of record does not show that the Veteran has a current dental disability which is due to loss of substance of body of maxilla or mandible through trauma or disease such as osteomyelitis. Rather, the evidence of record reflects that the Veteran's tooth loss has been due to extraction and not due to loss of substance of body of maxilla or mandible.  Additionally, the teeth have been adequately replaced.

Pursuant to 38 C.F.R. §  3.381(b), replaceable missing teeth are not compensable disabilities, but may nevertheless be service connected for establishing eligibility for outpatient care.  Thus, payment of compensation for missing teeth is precluded by law.

The Veteran has not presented, and the remaining evidence of record does not otherwise contain, competent evidence showing that the Veteran has a dental disability for which service connection for compensation purposes may be granted. The Veteran is a layperson and does not cite to supporting medical opinion or clinical or medical treatise evidence to demonstrate that his dental disability is of a nature eligible for service-connected compensation under the applicable regulations. Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a dental disability for compensation purposes. Hence, the appeal in this matter must be denied.


ORDER

Service connection for dental disability is denied for VA compensation purposes.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


